DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	The Amendment filed 08/16/2022 has been entered. Claim 5 has been amended. Claims 1, 5-6 and 12-16 remain pending in the application.
Response to Arguments
4.	Applicant's arguments filed 08/16/22 with respect to 1, 5-6 and 12-16 have been fully considered and are persuasive.  The 103 Rejection of claims 1, 5-6 and 12-16 has been withdrawn. 
Regarding claim 1 and 16, applicant argues that the feature of “wherein the mesh network comprises a plurality of signal repeaters, wherein the signal repeaters are distributed in an ad hoc manner” is not taught by the cited art. However, claim 1 is a method claim wherein the state of the claim is defined by the steps perform in that claim. The structure of the network where the steps/method is performed carry no patentable weight to the claim. Thus, the feature of “wherein the mesh network comprises a plurality of signal repeaters, wherein the signal repeaters are distributed in an ad hoc manner” carry no patentable weight to claim 1. In the context of claim 16, it is known that a repeater is a device that can retransmit a received signal/data. In this situation, Brand (col 8, lines 13-15) discloses wherein the infrastructure components 40 receive data and alert transmitted by nearby tags and forward such alert and information to the server. Thus the infrastructure component 40 of Brand did retransmit signal/data like a repeater. Therefore, they are analogous to a repeater.  Further, Brand 
(col 3, lines 14-16) discloses wherein data streams can be received by anchor readers in fixed or ad-hoc position and the reader is an RFID reader embedded in the infrastructure component 40 (col 7, line 38).
Therefore, Brand teaches repeater distributed in ad-hoc manner as required by the claim.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 5-6, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cannell et al. (US 20180293478 A1) in view of Brand et al. (US 11024105 B1) and further in view of Wang et al. (US 20220070971 A1).
Regarding claim 1, Cannell teaches a method for accurately detecting the location of a portable asset (The example RTLS system described herein is designed to create location awareness of assets by capturing location and proximity information from beacon tags installed throughout the hospital, see [0033]), comprising: 
activating the portable asset (The example beacon 300 of FIG. 3 includes one or more user input controls 350 such as a push button switch to activate/deactivate the controller 310, reset, change mode, [0064]) to receive a signal transmitted by a plurality of beacons in its vicinity (the beacon messages 110 are received by the reader badge 125, see [0043]), wherein the portable asset is an identification badge device (the reader badge 125 is worn by a hospital caregiver 126 such as a doctor, a nurse, see [0043] and see configuration of beacon badge in Fig. 2 ) having a button activation mechanism (input controls 350 such as a push button switch, see [0064]), and wherein activating the portable asset comprises actuating the button mechanism (a change in operation mode 810 can be facilitated by a button press of a certain duration, see [0089]) to receive the signal transmitted by the beacons (the beacon messages 110 are received by the reader badge 125, see [0043]).
However, Cannell does not teach configuring the badge device to communicate a signal comprising the received signal along with a duress signal to a mesh network, wherein the mesh network comprises a plurality of signal repeaters, wherein the signal repeaters are distributed in an ad hoc manner; transmitting the signal comprising the received signal and the duress signal from the mesh network to a controller; and wherein the controller comprises a neural network.
In an analogous art, Brand teaches configuring the badge device to communicate a signal (Detecting when the panic button alert is triggered on the ID badge and taking responsive actions, such as notifying security, emergency, or other designated personnel, see col 12, lines 41-44) comprising the received signal (Third, the tag 52 can read, store, and transmit data from the various sensors, which transmissions can be received by nearby infrastructure units 40 and conveyed to the server 20 for analysis to, e.g., detect emergency conditions. The collected sensor data can be transmitted by the tag 52 in real or near real-time or periodically in batches, see col 10, lines 15-20) along with a duress signal to a mesh network (the tag 52 can issue an alert signal that would be passed through the network to the server 20. Relevant sensor data can also be sent at that time, see col 9, lines 42-44; Fig. 1 depicts that the tags communicate with the server via components 40 and gateway 34 and network 32; and Components 40 can also exchange information with other nearby components 40 to define a mesh communication network, see col 7, lines 64-66 ), wherein the mesh network comprises a plurality of signal repeaters (e.g. see components 40a, 40b and 40c of Fig. 1), wherein the signal repeaters are distributed in an ad hoc manner (data streams from the badges and other tags can be received by anchor readers in fixed or ad-hoc positions, see col 3, lines 14-16); 
transmitting the signal comprising the received signal and the duress signal from the mesh network to a controller (Another function of the infrastructure components 40 is to receive data and alerts transmitted by nearby tags and forward such alerts and information to the server as appropriate, see col 8, lines 12-15); and 
wherein the controller comprises a neural network (Machine learning algorithms implemented at the server 20 …can be utilized to adjust these parameters incrementally in order to improve accuracy, see col 10, lines 50-53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the asset tracking of Cannell with the security system of Brand to provide improved methods and systems for increasing safety and emergency detection and response for lone worker environments, such as fall detection and alert management and response within an organization as suggested.
However, Cannell and Brand do not teach wherein the neural network is trained to parse the signal comprising the received signal and the duress signal to accurately determine the location of the badge device.
In an analogous art, Wang teaches wherein the neural network is trained to parse the signal comprising the received signal and the duress signal to accurately determine the location of the badge device (After obtaining, through scanning on the BLE advertising channel, the help seeking advertising packet sent by the electronic device 101, the electronic device 102 may parse the help seeking advertising packet and obtain the emergency help seeking information carried in the help seeking advertising packet, [0347]; the help seeking advertising packet carries the location information… when the location information includes longitude and latitude, the electronic device 102 may locate an absolute location of the electronic device 101 and the user 1 by using the longitude and latitude, [0349] and NPU is a neural-network (neural-network, NN) computing processor, quickly processes input information by referring to a structure of a biological neural network, for example, by referring to a transfer mode between human brain neurons, and may further continuously perform self-learning, [0261]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the asset tracking of Cannell and Brand with the SOS feature of Wang to provide improved methods and systems for improving location efficiency as suggested.

 Regarding claim 5, Cannell as modified by Brand and Wang teaches the method according to Claim 3, wherein the badge device includes a software application configured to be launched when a beacon is detected in its vicinity (For example, a configuration application running on a tablet computer with a Bluetooth communication interface can search, query, and/or listen for beacons within range that are in configuration mode 704. The tablet and/or other computing device can connect to the beacon device and transmit a new/updated configuration to the beacon from the tablet. The tablet can then reboot/restart the beacon device to activate the configuration, see Cannell [0095]).

Regarding claim 6, Cannell as modified by Brand and Wang teaches the method according to Claim 5, wherein the software application is configured to process the signals received from the one or more beacons determine at least a signal strength and an identifier associated with the beacons (The proximity engine can determine the RSSI strength for each of the beacon messages and associate RSSI strength with a respective beacon tag, see Cannell [0027] and the beacon messages 110 include tag identifying information 115 and tag-type identifying information 120, see Cannell [0042]).

Regarding claim 12, Cannell as modified by Brand and Wang teaches the method according to Claim 1, and Brand further teaches wherein training the neural network comprises measuring the signal strength within a geographical space where the portable asset is potentially located (In a particular configuration, primary hardware infrastructures to determine location can be based on Received Signal Strength Indication (RSSI) triangulation wherein ID badges/tags can be located to within as little as 4 meters indoors and 5 meters outdoors, see Brand col 7, lines 21-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the asset tracking of Cannell and Wang with the security system of Brand to provide improved methods and systems for increasing safety and emergency detection and response for lone worker environments, such as fall detection and alert management and response within an organization as suggested.

Regarding claim 13, Cannell as modified by Brand  and Wang teaches the method according to Claim 12, and Brand further teaches wherein the location of the badge device is generated using the neural network training (steps of button presses, Accel, Altimeter, IMU and location A, B,C of Brand Fig. 7A).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the asset tracking of Cannell and Wang with the security system of Brand to provide improved methods and systems for increasing safety and emergency detection and response for lone worker environments, such as fall detection and alert management and response within an organization as suggested.

Regarding claim 14, Cannell as modified by Brand and Wang teaches the method according to Claim 13, and Brand further teaches wherein the generated location is compared to an actual location of the portable asset to further train the neural network until the neural network is trained to determine a substantially accurate location (In addition, various processing techniques can be applied to improve reliability through cross-checking of data streams from complementary sensor sources combined with machine learning techniques to adjust alert-triggering parameter values for each asset, job-title or individual to reduce both false positive and missed positive alerts, see Brand col 4, lines 31-37; and the system can be further configured to cross-reference the determined location of individuals designated to receive specific alerts and adjust notification accordingly, see Brand col 14, lines 25-27).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the asset tracking of Cannell and Wang with the security system of Brand to provide improved methods and systems for increasing safety and emergency detection and response for lone worker environments, such as fall detection and alert management and response within an organization as suggested.

Regarding claim 16, Cannell teaches a location tracking system (system of Fig. 1), comprising: 
an identification badge device (reader badge 125) configured to receive a signal transmitted by a plurality of beacons in its vicinity (beacon message 110 from beacon tag 105)3,  wherein the badge device has a button mechanism (button 515 of Fig. 5), and wherein activating the badge device comprises actuating the button mechanism to receive the signal transmitted by the beacons (The example beacon 300 of FIG. 3 includes one or more user input controls 350 such as a push button switch to activate/deactivate the controller 310, reset, change mode, [0064] and the beacon messages 110 are received by the reader badge 125, see [0043]).
However, Cannell does not teach a mesh network, wherein the mesh network comprises a plurality of signal repeaters, wherein the signal repeaters are distributed in an ad hoc manner, wherein the badge device is configured to communicate a signal comprising the received signal along with a duress signal to the mesh network; a controller, wherein the signal comprising the received and the duress signal is transmitted from the mesh network to the controller, and wherein the controller comprises a neural network.
In an analogous art, Brand teaches a mesh network (network of Fig. 1; components 40 can also exchange information with other nearby components 40 to define a mesh communication network, see col 7, lines 64-66), wherein the mesh network comprises a plurality of signal repeaters (e.g. see components 40a, 40b and 40c of Fig. 1), wherein the signal repeaters are distributed in an ad hoc manner (data streams from the badges and other tags can be received by anchor readers in fixed or ad-hoc positions, see col 3, lines 14-16), wherein the badge device is configured to communicate a signal comprising the received signal (Third, the tag 52 can read, store, and transmit data from the various sensors, which transmissions can be received by nearby infrastructure units 40 and conveyed to the server 20 for analysis to, e.g., detect emergency conditions. The collected sensor data can be transmitted by the tag 52 in real or near real-time or periodically in batches, see col 10, lines 15-20) along with a duress signal to the mesh network (the tag 52 can issue an alert signal that would be passed through the network to the server 20. Relevant sensor data can also be sent at that time, see col 9, lines 42-44); a controller (e.g. server 20), wherein the signal comprising the received and the duress signal is transmitted from the mesh network to the controller (Another function of the infrastructure components 40 is to receive data and alerts transmitted by nearby tags and forward such alerts and information to the server as appropriate, see col 8, lines 12-15), and wherein the controller comprises a neural network (Machine learning algorithms implemented at the server 20 …can be utilized to adjust these parameters incrementally in order to improve accuracy, see col 10, lines 50-53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the asset tracking of Cannell with the security system of Brand to provide improved methods and systems for increasing safety and emergency detection and response for lone worker environments, such as fall detection and alert management and response within an organization as suggested.
However, Cannell and Brand do not teach wherein the neural network is trained to parse the signal comprising the received signal and the duress signal to accurately determine the location of the badge device.
In an analogous art, Wang teaches wherein the neural network is trained to parse the signal comprising the received signal and the duress signal to accurately determine the location of the badge device (After obtaining, through scanning on the BLE advertising channel, the help seeking advertising packet sent by the electronic device 101, the electronic device 102 may parse the help seeking advertising packet and obtain the emergency help seeking information carried in the help seeking advertising packet, [0347], if the help seeking advertising packet carries the location information, the electronic device 102 may determine a location of the electronic device 101 and the user 1 by using the location information carried in the help seeking advertising packet, [0349] and NPU is a neural-network computing processor, quickly processes input information by referring to a structure of a biological neural network, for example, by referring to a transfer mode between human brain neurons, and may further continuously perform self-learning, [0261]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the asset tracking of Cannell and Brand with the SOS feature of Wang to provide improved methods and systems for improving location efficiency as suggested.

Allowable Subject Matter
10.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wootton et al. (US 9474042 B1) discloses Systems and methods for detecting the presence of a body in a network without fiducial elements, using signal absorption, and signal forward and reflected backscatter of RF waves caused by the presence of a biological mass in a communications network.
Nhu (US 20160174022 A1) discloses Systems, components, and methods for tracking, monitoring, and optionally reminding for use with hospitals, businesses, and office buildings.  The components of the systems can include wearable advertising devices (WAD) that emit BLE signals, repeaters and/or gateways for receiving and relaying the BLE signals over a BLE Mesh network to a remote server.  IR codes can be included to detect the presence of a WAD before the WAD is energized to emit a BLE signal. 
                   
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641        

/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641